Case 4:19-mj-01587 Document 1 Filed on 08/17/19 in TXSD Page 1 of 8

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

 

UNITED STATES DISTRICT COURT sf BN
for the FRED
Southern District of Texas AuW | 7 euig
United States of America ) David J, Bradley, Clerk of Court.
V. ) ——
Ajay K. Dhingra Case No.
3 H19- 75.
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 17, 2019 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC 922(g)(4) Unlawful possession of a firearm by a person adjudicated as a mental defect
or has been committed to a mental institution.
18 USC 922(0) Unlawful possession of a machine gun.

This criminal complaint is based on these facts:

See Affidavit

Continued on the attached sheet.
“ Complainant ’s signature

Steve Moran, Special Agent

Printed name and title

Sworn to before me and signed in my presence.
Date: E / /; / fh SY
. Judge’s sighdture

City and state: Houston, TX en f bra % UU, > In 13.

Printed name and title

 

 
Case 4:19-mj-01587 Document 1 Filed on 08/17/19 in TXSD Page 2 of 8

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
AND ARREST WARRANT

Your Affiant, Steven Moran, being duly sworn, deposes and says:
INTRODUCTION AND BACKGROUND

l. I am a Special Agent with the Department of Homeland Security,
United States Secret Service and have been so employed since July 2016. I have
been assigned to the Houston Area Fraud Task Force (HAF TF) in the Houston Field
Office and I have received training relevant to the subject areas addressed by the
United States Secret Service. Specifically, I received training and instruction in
federal criminal laws and fraud concerning financial institutions at the Federal Law
Enforcement Training Center in Glynco, Georgia, and the James J. Rowley Training
Center in Beltsville, MD. I am authorized under Title 18, United States Code,
Section 3056(b) to conduct criminal investigations concerning any of the laws of the
United States relating to electronic fund transfer frauds, access device frauds, false
identification documents or devices, and fraud or other criminal or unlawful activity
in or against any federally insured financial institution. I am further authorized by
18 USC § 3056(c) to execute warrants issued under the laws of the United States and
make arrests, based upon probable cause, for any felony cognizable under the laws
of the United States. I have conducted and participated in numerous criminal

investigations of mail and wire fraud, money laundering, monetary transactions in

 
Case 4:19-mj-01587 Document 1 Filed on 08/17/19 in TXSD Page 3 of 8

property derived from specified unlawful activity and the conspiracy to commit all
of these offenses, in violation of 18 U.S.C. §§ 1343, 1349, 1028A, 922(g) and (0)
and 21 U.S.C. § 841(a). I have participated in the execution of federal search
warrants involving the seizure of contraband, evidence and instrumentalities of fraud
and records relating to the concealment of assets and proceeds from fraud.

2. The information in this Affidavit is based on my personal participation
in this investigation, my review of reports and notes related to this investigation, my
conversations with other law enforcement personnel involved in the investigation,
and information from other sources.

3, The United States Secret Service (USSS) is currently investigating
possible criminal violations of the laws of the United States by Ajay Dhingra
(DHINGRA) involving the unlawful possession of firearms, ammunition, and
firearm attachments. DHINGRA was originally contacted by the USSS after he sent

an email to the George W. Bush foundation regarding the use of violence.

BACKGROUND AND EVIDENCE OF FRAUD
4, 4, This affidavit is submitted in support of an application for a
search warrant for 4723 W. Alabama St. Apartment 221, Houston, TX, which is

further described in Attachment A.

 

 
Case 4:19-mj-01587 Document 1 Filed on 08/17/19 in TXSD Page 4 of 8

5. This affidavit is made in support of an application for a search warrant
to seize evidence as described in Attachment B.

6. Because this affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to me, and
the other investigative agents working with me, concerning this investigation. 1 have
set forth only the facts that [ believe are necessary to establish probable cause that
evidence, fruits, and instrumentalities of violations of 18 U.S.C. §§ 922(g) illegal
possession of a firearm.

FACTUAL BASIS SUPPORTING PROBABLE CAUSE

 

INITIATION OF INVESTIGATION

7. On or about August 14, 2019 I, Special Agent (SA) Steven Moran was
contacted by the United States Secret Service (USSS) Protective Intelligence
Division (PID) regarding Ajay Dhingra after he sent an email to the George W. Bush
foundation asking former President Bush to “send one of your boys to come and
mutder me. I want to die by the hands of a white Christian.” A preliminary check
of DHINGRA revealed that he resided in Houston, TX and had a license to carry a
concealed weapon.

8. On or about August 16, 2019 myself and SA Harmon and I first
interviewed DHINGRA’s mother at her home. She stated that her son has

schizophrenia and refuses to accept his diagnosis. She stated that the family had

3

 

 
Case 4:19-mj-01587 Document 1 Filed on 08/17/19 in TXSD Page 5 of 8

DHINGRA involuntarily committed to a mental health facility approximately 14
years ago. She said that DHINGRA comes to her home once a week and he still
refuses to accept his diagnosis. She informed me that he believes that he is more
intelligent than the doctors and that their diagnosis is incorrect.

9. DHINGRA’s mother than provided us with the phone number of her
other son, Atul. He is a practicing physician in the Houston area. He informed SA
Harmon and me that he has not spoken to his brother in four years and that
DHINGRA refuses to speak to him. He told me that DHINGRA is resentful because
of Atul’s attempts to have his brother see mental health professionals. In a follow-
up interview, Atul informed me that DHINGRA was adjudicated mentally defective
and was involuntarily committed to a mental health institution.

10. Both DHINGRA’s brother and mother repeatedly asked us to help him
receive the help he needs. They both stated that DHINGRA refuses to take
medication and they are worried about his mental health. DHINGRA’s mother
provided us his current address as well as his vehicle information. She told us to look
at the bumper stickers on the rear of his vehicle as they alarm her.

11. SA Harmon and IJ then traveled to DHINGRA’s home, 4723 W.
Alabama St. Apartment 221 Houston, TX. We observed DHINGRA’s vehicle and

the numerous bumper stickers on the rear of the vehicle. Some of the stickers stated:

 

 
Case 4:19-mj-01587 Document 1 Filed on 08/17/19 in TXSD Page 6 of 8

“My community of Houston Texas USA chose to bully me — a somewhat autistic
person, who was molested and raped since age of 8 rather than finding a real faggot
to hate” “Do not disturb. I’m already disturbed enough” and “the COWARD
generation follows every greatest generation. White Christians are cowards. Put
bullets in my head cowards.”

12. SA Harmon and I then interviewed Dhingra inside of his apartment.
During the interview, DHINGRA stated that he believes he has been raped numerous
times in his life. He believes that every person in public is aware that he was raped
and constantly ridicules and mocks him when he leaves his apartment. He stated he
cannot stand the harassment when he ventures into public. When asked what he is
ridiculed for, DHINGRA stated that everyone calls him homosexual. slurs.
DHINGRA specifically believes that any license plate bearing the letters “BJ”
belong to people who have obtained that plate solely to harass him. He stated that he
believes the letters are mocking him that he “likes to give blowjobs” and that he is a
homosexual. DHINGRA also stated that one of his neighbors “seems like a cool
guy” but that his license plate has the letters BJ and that he does not like that.

13. DHINGRA acknowledged that he was involuntarily committed several
years ago for twenty-five days. He stated he believed it was for using marijuana.
When I asked him if any doctors told him he had any mental health issues he

responded with “they say I’m schizophrenic.” DHINGRA then stated that he

5

 

 
Case 4:19-mj-01587 Document 1 Filed on 08/17/19 in TXSD_ Page 7 of 8

disagrees with this diagnosis and that he believes he is slightly autistic. During the
interview, DHINGRA made several references to a “higher being” and appeared to
be listening to a voice in his head.

14. Records checks conducted prior to the interview revealed that
DHINGRA has a license to carry a concealed weapon. When asked if he owns any
firearms, DHINGRA admitted that he owns two, a Glock 43 pistol and a Colt AR-
15. When I asked him when he purchased them he stated he does not know the exact
dates but that he purchased one after the Pulse Nightclub mass shooting (6/12/16)
and right before the Las Vegas mass shooting (10/1/17). SA Harmon asked if we
could see the firearms and DHINGRA verbally agreed to show us the weapons. He
then led us to his bedroom closet and showed SA Harmon where the Glock pistol
was located. SA Harmon discovered the weapon inside of the closest within the
master bedroom of 4723 W. Alabama St. Apartment 221 Houston, TX. It is
important to note that Glock pistols are manufactured outside of the state Texas.

15, SA Harmon then retrieved the plastic rifle case in the closet. SA
Harmon. then opened the case and removed the AR-15. The weapon had a bump
stock and next to the rifle was a 100 cartridge capacity magazine. On December
26, 2018, the Department of Justice issued a Final Rule clarifying the definition of
machinegun to include bump stocks. As such, on the effective date of the rule,

March 26, 2019, the possession of bump stocks is illegal. It is important to note

6

 
Case 4:19-mj-01587 Document 1 Filed on 08/17/19 in TXSD Page 8 of 8

that Colt firearms are manufactured outside of the state of Texas and that bump stock
attachments are illegal to possess. SA Harmon returned the weapon to the case and
placed it back into the closet.

16. On or about August 16, 2019 USSS agents and Houston Police
Department Officers executed a search warrant on DHINGRA’s residence. At the
time of the warrant, DHINGRA was home and answered the door. During the search
warrant, I discovered a Colt AR-15 rifle with ith stock, 4 AR-15 100 cartridge
magazines, a Glock 34 pistol, seven 9mm magazines, six boxes of 9mm ammunition,
and multiple weapon accessories. DHINGRA acknowledged that the firearms and
ammunition belonged to him. There were no other individuals inside of the
apartment at the time of the search warrant.

Respectfully submitted,

fA Mr—

Steven Moran, Special Agent
United States Secret Service

Subscribed and sworn to before me this [/ day of August, 2019, and I find

probable cause. fu fuk
.
iy

Peter Bray "
United States Magistrate Judge

in
